Exhibit 10.2

INTERNATIONAL OFF-TAKE AND DISTRIBUTION AGREEMENT

BETWEEN

GEVO, INC

and

SASOL CHEMICAL INDUSTRIES LIMITED,

ACTING THROUGH ITS SASOL SOLVENTS DIVISION

 

 

 

Page 1



--------------------------------------------------------------------------------

INTERNATIONAL OFF-TAKE AND DISTRIBUTION AGREEMENT

This International Off-take and Distribution Agreement (this “Agreement”) is
made and entered into as of this 29th day of July 2011 (the “Effective Date”),
by and between Gevo, Inc., a Delaware corporation having its principal address
at 345 Inverness Drive South, Building C, Suite 310, Englewood, Colorado 80112
(“Manufacturer” or “Gevo”), and Sasol Chemical Industries Limited, acting
through its Sasol Solvents Division, a South African company having its
principal address at 1 Sturdee Avenue, Rosebank, 2196 Republic of South Africa
(“Distributor” or “Sasol”) (each individually referred to as a “Party” and
collectively, the “Parties”).

R E C O R D A L

 

(a) Gevo is a public company founded in 2005 and whose business is the
developing, manufacturing and selling of bio-based isobutanol. Gevo intends to
market bio-based isobutanol into global markets, including the Territory and in
this regard it currently has no existing customer base, no supply chain or
related sales infrastructure to service customers in the Territory;

 

(b) Gevo has successfully piloted its technology and is in the process of
retrofitting its first commercial plant for bio-based isobutanol in Luverne,
Minnesota. This plant is expected to start up during 2012;

 

(c) Sasol is a manufacturer of chemicals and as such possesses technical
experience, a marketing organisation with market access through a comprehensive
supply chain infrastructure as well as a global customer base in various
markets. Sasol is thus well positioned to distribute and sell bio–based
isobutanol in the global isobutanol, n-butanol and other related Solvents and
Chemical Intermediate markets;

 

 

 

Page 2



--------------------------------------------------------------------------------

(d) The Parties concluded a non-binding Letter of Intent dated 3 November 2010,
pursuant to which the Parties had negotiations with the intention to conclude
this Agreement;

 

(e) The Parties met again during January 2011 for purposes of exploring various
options regarding potential marketing relationships as between the Parties with
the outcome of these discussions being that both Parties favoured a distributor
based relationship with a corn based pricing mechanism;

 

(f) Taking all of the above into account, and subject to the terms and
conditions set out herein below, Gevo desires to appoint Sasol as a distributor
for the Product as a Solvent or as a Chemical Intermediate and Sasol desires to
be appointed as such and, for this purpose, Gevo will sell Product to Sasol and
Sasol will purchase Product from Gevo in order for Sasol to establish, promote,
sell and distribute the Product as a Solvent or as a Chemical Intermediate as is
more fully set out herein below; and

 

(g) This Agreement replaces all other previous agreements, statements, term-
sheets, letters of intent, e-mails and other correspondences and communications,
or any other document whether written or oral and whether signed or unsigned
between the Parties.

NOW, THEREFORE, the Parties do hereby agree as follows:

 

1. DEFINITIONS

 

1.1 For the purposes of this Agreement, the following words/expressions shall
have the meaning(s) respectively set out opposite them:

“Agreement” means this agreement together with annexures hereto;

 

 

 

Page 3



--------------------------------------------------------------------------------

“Chemical Intermediate” means the Product used for purposes of producing another
chemical substance specifically excluding the uses described in Annexure “E”;

“Commencement Date” means the date of signature hereof;

“Control” means the ability to direct the affairs of another whether by virtue
of the ownership of shares, contract or otherwise;

“Incoterms 2010” means the International Chamber of Commerce official rules for
the interpretation of Trade Terms which came into force January 1, 2010 and
which terms govern this Agreement concluded between the Parties;

“MSDS” means Material Safety Data Sheet relating to the Product and annexed
hereto as Annexure “A”;

“Product” means chemical grade bio-based isobutanol, which is in accordance with
the specification as set out in Annexure “C”;

“Solvent” means the Product used alone or in combination with other chemical
substances for dissolving another substance to form a chemical solution. Typical
examples of such applications would be the use of Product in the formulation of
inks, paints, coatings and cleaners; and

“Territory” means the entire world excluding North America, South America and
all possessions, protectorates and territories of the nations located within
North America and South America.

 

1.2 References to sections and schedules are to the sections in and schedules to
this Agreement.

 

1.3 Headings are for convenience only and shall be ignored in interpreting this
Agreement.

 

 

 

Page 4



--------------------------------------------------------------------------------

2. RECORDAL AN INTEGRAL PART OF THE AGREEMENT

The Recordal and all the provisions contained thereunder form an integral part
of this Agreement and due regard shall be had to the said provisions in the
interpretation and understanding of this Agreement and in the interpretation and
understanding of the intention of the Parties.

 

3. SUSPENSIVE CONDITIONS

 

3.1 The operation and effectiveness of this entire Agreement is subject to the
fulfillment of the following conditions, namely:

 

  (a) that each Party has obtained the relevant approvals from their respective
internal authorities;

 

  (b) that all external approvals as may be required by the relevant
authorities, e.g. relevant anti-trust law authorities, have been obtained;

 

  (c) that, if deemed necessary by either Party, confirmation by relevant
external expert legal counsel is obtained that the agreement complies with the
law. The Party deeming such confirmation necessary shall be responsible for all
costs incurred by such external legal counsel.

 

3.2 Each Party shall endeavor to fulfill the abovementioned conditions as soon
as reasonably practicable, but in no event later than August 31, 2011 or on such
other date as agreed to in writing by the Parties.

 

3.3 The Parties may agree in writing to waive any of the conditions set out in
Section 3.1 above.

 

 

 

Page 5



--------------------------------------------------------------------------------

3.4 By signing this Agreement each Party confirms, amongst others, that all
conditions in terms of 3.1 have been met and consequently, this Agreement
becomes of full force and effect upon signature thereof by both Parties.

 

4. APPOINTMENT AND ACCEPTANCE AS DISTRIBUTOR

 

4.1 Exclusive Distributor within the Territory for Products Used and Sold as
Solvents or Chemical Intermediates: Geographic-market restriction

 

  (a) The Manufacturer hereby appoints the Distributor as its exclusive
distributor of the Product for use and sale solely as a Solvent or Chemical
Intermediate within the Territory and the Distributor hereby accepts and agrees
to such appointment to establish, promote, sell and distribute the Product for
use and sale as a Solvent or Chemical Intermediate in the Territory, subject to
the terms and conditions set forth herein.

 

  (b) The Manufacturer shall refrain from utilizing any other distributor or
other sales representative of the Product within the Territory when such Product
is to be used or sold as a Solvent or Chemical Intermediate, and the
Manufacturer shall refrain from actively selling Product to customers within the
Territory when such Product is to be used or sold as a Solvent or Chemical
Intermediate, subject to the terms and conditions set forth herein.

 

  (c) The Manufacturer will refer exclusively to the Distributor all orders of
Product received by the Manufacturer from any customers within the Territory,
provided that such customers are to use the Product solely as a Solvent or
Chemical Intermediate.

 

  (d)

The exclusivity provisions of this Section 4.1 apply only to the use and

 

 

 

Page 6



--------------------------------------------------------------------------------

  sale of the Product as a Solvent or Chemical Intermediate, and do not apply to
the use or sale of the Product for any other use.

 

4.2 Non-exclusive Distributor outside the Territory: Geographic-market
restriction

 

  (a) The Manufacturer hereby appoints the Distributor as a non-exclusive
Distributor of the Product for use and sale solely as a Solvent or Chemical
Intermediate outside the Territory, and the Distributor hereby accepts and
agrees to such appointment to establish, promote, sell and distribute the
Product for use and sale solely as a Solvent or Chemical Intermediate outside
the Territory, subject to the terms and conditions set forth herein.

 

  (b) The Manufacturer shall be free to appoint any other distributor or other
sales representative of the Product outside the Territory.

 

  (c) The Manufacturer reserves the right to directly or indirectly sell Product
to customers outside the Territory for any use or purpose.

 

  (d) The Distributor shall not be entitled to any commission, discount or any
other compensation with respect to or on account of any sales in terms of 4.2
(b) and (c).

 

4.3 Product-market restriction: Product to be sold only into the Solvents and/or
Chemical Intermediate product market inside and outside the Territory

 

  (a)

The Parties record that the Product has various applications in various relevant
product markets but that Sasol is appointed as a distributor of the Product,
inside and outside the Territory, solely for promotion, sale and

 

 

 

Page 7



--------------------------------------------------------------------------------

  distribution of the Product into product markets where the Product is used as
a Solvent or Chemical Intermediate.

 

  (b) Subject to compliance with relevant anti-trust laws, the Distributor shall
not promote, sell or distribute the Product for any other use other than set out
above and specifically, the Distributor shall not sell the Product, directly or
indirectly, to any customers or end-users for use in any of the excluded fields
or uses set forth in Annexure “E”, which Schedule may be amended from time to
time by the Manufacturer in the event the Manufacturer grants distribution or
sales rights to third parties. The Distributor shall notify its distributors and
customers, in writing, that the Product may only be used as a Solvent or
Chemical Intermediate, and shall cease any future sales to any customer,
end-user, or distributor immediately upon becoming aware that the Product is
being used or sold by such customer, end-user, or distributor other than for the
use for Solvents or Chemical Intermediate or in the excluded field or uses set
forth in Annexure “E”.

 

  (c) For the avoidance of doubt, Manufacturer shall be free to sell the
Product, directly or indirectly, within and outside the Territory when the
Product is not for use or sale as a Solvent or Chemical Intermediate, and
Manufacturer shall be free to appoint other distributors to sell the Product,
directly or indirectly, within and outside the Territory when the Product is not
for use or sale as a Solvent or Chemical Intermediate. The Distributor shall not
be entitled to any commission, discount or any other compensation with respect
to or on account of any such sales.

 

  (d) The Distributor agrees that during the term of this Agreement, it shall
not directly or indirectly distribute or sell any bio-based isobutanol other
than the Product.

 

 

 

Page 8



--------------------------------------------------------------------------------

4.4 Termination of exclusivity

 

  (a) In the event the Distributor:

 

  (i) fails to cease any sale to any customer, end-user, or distributor
immediately upon becoming aware that such customer, end-user, or distributor
sells or uses the Product other than for use as a Solvent or Chemical
Intermediate or as an excluded application under Annexure “E” or;

 

  (ii) subject to Product being available and further subject to commercial
viability of the relevant transaction, fails or refuses to sell Product to
customers who wish to purchase Product in accordance with this Agreement; or

 

  (iii) fails to pay any amounts owed to Manufacturer, hereunder, or breaches
Sections 4.3(b), 6.1, 7(c), or 9;

 

  (iv) distributes or sells any bio-based n-butanol,

then, in addition to any other rights or remedies provided for hereunder, at law
or in equity, the Manufacturer may declare the Distributor’s appointment under
Section 4.1 hereof to be non-exclusive in all or any portion of the Territory.
In the event Manufacturer elects to terminate Distributor’s exclusivity,
Manufacturer may, at any time during the remaining term of this Agreement,
utilize other persons to be non-exclusive distributors of the Product for use
and sale as a Solvent or Chemical Intermediate within the Territory, or the
non-exclusive portions thereof, and shall also have the right itself to
distribute and sell the Product for use and sale as a Solvent or Chemical
Intermediate therein, regardless of the quantity of Product purchased by
Distributor. In the

 

 

 

Page 9



--------------------------------------------------------------------------------

event Manufacturer terminates Distributor’s exclusivity, the minimum Product
quantity obligations of Distributor as provided for in Section 6.3 shall
terminate.

 

4.5 Distributor’s take-or-pay obligation

Notwithstanding the foregoing and subject thereto that Manufacturer has provided
Distributor with two months prior written notice of the date on which
Manufacturer shall sell and deliver the first commercial quantities of Product
to the Distributor, as intended in terms of this Agreement and further subject
to Manufacturer being compliant with all its obligations in terms of this
Agreement:

 

4.5.1 in the event Distributor fails to purchase the Minimum Supply Quantity of
Product in the 2012 calendar year, Distributor will maintain its exclusivity
rights under Section 4.1 and Distributor will pay Manufacturer a shortfall fee
of $100/MT, multiplied by the difference between the Minimum Supply Quantity and
the quantity actually purchased in the 2012 calendar year;

 

4.5.2 In the event Distributor fails to purchase the Minimum Supply Quantity of
Product in the 2013 or 2014 calendar years, Distributor will pay Manufacturer a
shortfall fee of $150/MT, multiplied by the difference between the Minimum
Supply Quantity and the quantity actually purchased in the 2013 or 2014 calendar
year, as applicable;

 

4.5.3

In the event Distributor fails to purchase the Minimum Supply Quantity of
Product for use or sale as a Solvent or Chemical Intermediate in the 2015 or any
later calendar year, and wishes to maintain its exclusivity right for the
following calendar year, then Distributor will pay Manufacturer a shortfall fee
of $150/MT, multiplied by the difference between the Minimum Supply Quantity and
the quantity actually purchased in the respective calendar year. If Distributor
does not elect to maintain its exclusivity right for the following calendar
year, then, for

 

 

 

Page 10



--------------------------------------------------------------------------------

  the remainder of the term of this Agreement, Distributor shall lose its
exclusivity rights under this Agreement and Manufacturer may utilize other
persons to be non-exclusive distributors of the Product within the Territory,
and shall also have the right itself to distribute and sell the Product therein,
regardless of the quantity of Product purchased by Distributor.

 

4.5.4 For the 2015 and later calendar years, if Distributor fails to purchase
the applicable Minimum Supply Quantity for that year, Distributor must provide
written notice by January 31st of the following calendar year of its election
whether or not to maintain its exclusivity rights for the following calendar
year and pay the shortfall fee, if any, due hereunder. In the event Distributor
fails to purchase the applicable Minimum Supply Quantity for use or sale as a
Solvent or Chemical Intermediate within the Territory in any given calendar year
and fails to provide Manufacturer written notice of its election on or prior to
January 31st of the following calendar year, then Distributor shall be deemed to
have forfeited its exclusivity rights hereunder.

 

5. OBLIGATIONS OF MANUFACTURER

 

5.1 Manufacture of Product

Manufacturer shall use commercially reasonable efforts to maintain the necessary
manufacturing capability to fill all orders for the Product received from
Distributor, in a minimum amount (the “Minimum Supply Quantity”) as provided for
in Annexure “B” attached hereto. Manufacturer acknowledges that it intends to
supply the target volume quantities of Product set forth in Annexure “F”, but
that it shall have no supply-or-pay obligation for quantities of Product in
excess of the Minimum Supply Quantity.

In the event of a Product shortage for any reason, Manufacturer shall have the
right to allocate or apportion available Product among its customers as
Manufacturer, in the exercise of its sole discretion, deems appropriate, without

 

 

 

Page 11



--------------------------------------------------------------------------------

incurring any liability to Distributor. However, in the event, the Distributor
has submitted a valid purchase order and Manufacturer is unable to supply such
order in a timely manner, the Distributor’s Minimum Supply Quantity shall be
reduced by the amount of such purchase order for such year.

 

5.2 Supply-or-pay obligation

Provided that Manufacturer has given written notice to the Distributor as
contemplated in 4.5 above, Distributor is not in material breach of this
Agreement (excluding any breach of Section 4.4) and complies with all of its
lead time and other obligations under this Agreement, then, (a) in the event the
Distributor places orders, consistent with the requirements of Section 8, to
purchase Product from Manufacturer and Manufacturer fails to supply Distributor
with the applicable Minimum Supply Quantity of Product in the 2012 calendar
year, Manufacturer shall not be deemed to be in breach of this Agreement, but
shall pay Distributor a shortfall fee of $100/MT, multiplied by the difference
between the Minimum Supply Quantity and the quantity actually supplied to
Distributor in the 2012 calendar year, and (b) in the event Manufacturer fails
to supply Distributor with the applicable Minimum Supply Quantity of Product in
the 2013 calendar year or 2014 calendar year, Manufacturer shall not be deemed
to be in breach of this Agreement, but shall pay Distributor a shortfall fee of
$150/MT, multiplied by the difference between the Minimum Supply Quantity and
the quantity actually supplied to Distributor in the given calendar year.

 

5.3 Documentation

 

  (a) Manufacturer shall furnish Distributor with such reasonable quantities of
English language specifications, technical information, promotional material and
other information and literature as Manufacturer in its sole discretion shall
deem appropriate to assist Distributor in the effective distribution, marketing
and sale of the Product within the Territory.

 

 

 

Page 12



--------------------------------------------------------------------------------

  (b) Manufacturer shall provide the Distributor with an appropriate MSDS and
any other relevant documentation as required by law, including applicable
safety, health, and environmental laws.

 

  (c) Manufacturer shall provide the Distributor with a certificate of analysis
(“COA”) generated by Manufacturer simultaneously with the delivery of every
batch of Product to the Distributor showing that the Product is in accordance
with the Specifications.

 

5.4 Product Warranty and compliance with relevant laws

Manufacturer warrants that the Product purchased by Distributor hereunder shall,
upon receipt by Purchaser, meet or exceed the minimum specifications set forth
in Annexure “C” (the “Specifications”). Manufacturer also warrants that it shall
comply, in all material respects, with all applicable laws in the manufacture of
the Product.

 

  (a)

Warranty Remedies - Distributor’s exclusive remedy under the warranty provided
by this Section 5.4 shall be to obtain the replacement of any Product which, in
terms of the COA is determined to not conform to the Specifications. Distributor
shall provide prompt written notice to Manufacturer stating the nature and date
of any defect and other identifying information concerning the specific shipment
of the Product which Distributor claims fails to comply with the foregoing
warranty, and shall comply with such additional procedural requirements as
Manufacturer shall prescribe from time to time. In response to any such notice,
Manufacturer may utilize a qualified independent third party surveyor,
reasonably acceptable to both Parties, to conduct its own assessment of the
Product, in connection with which Distributor shall make the claimed defective
Product reasonably available to Manufacturer.

 

 

 

Page 13



--------------------------------------------------------------------------------

  If upon conclusion of any such assessment by such third party, the Product is
found to conform to the warranty in this Section 5.4, Distributor shall
reimburse Manufacturer for its costs and expenses incurred in utilizing such
third party to conduct such assessment. For all Product determined by such third
party not to conform to such warranty, Manufacturer shall bear all shipping,
customs and clearance charges incurred in shipping to Distributor replacement
quantities of the Product and shall furthermore bear all costs for the return of
non-conforming Product to Manufacturer.

 

  (b) Limitations - Except as expressly stated in Section 5.4(a) and to the
extent permitted by relevant consumer laws, there are no warranties, express or
implied, by operation of law or otherwise, pertaining to the Product sold under
this Agreement. Manufacturer does not make and hereby disclaims any other
warranty whatsoever, whether express or implied, including without limitation
any guarantee, representation, warranty or other assurance whatsoever as to the
merchantability, fitness, quality, grade or suitability of the Product for any
particular purpose or otherwise or correspondence with any description or
sample.

 

6. OBLIGATIONS OF DISTRIBUTOR

 

6.1 The Distributor shall at all times at its own cost and expense use its best
efforts to develop the Territory and to promote the sale of the Product therein.
In connection therewith, Distributor shall maintain facilities suitable for
performance of all its obligations hereunder; shall provide, continuous
representation within the Territory by means of actual sales personnel contact
with existing and prospective customers of the Product in the Territory; and
shall hire and maintain a sales staff sufficient in number, qualifications and
training to promote and market the Product in the Territory.

 

 

 

Page 14



--------------------------------------------------------------------------------

6.2 Conduct of Business and Expenses - the Distributor shall conduct its
business consistent with the provisions of this Agreement and all applicable
laws which may in any way relate to the importation, sale or distribution of the
Product in the Territory. Distributor shall maintain in effect at all times the
necessary registrations with any and all governmental agencies, commercial
registries, chambers of commerce and other offices which may be required under
local law in order to conduct commercial business in the Territory with respect
to the Product. Distributor shall be responsible for all expenses incurred in
connection with the operation of its business and its activities hereunder,
including without limitation all expenses for appropriate and customary
advertising, promotional items and trade shows, and all communication, travel
and accommodations.

 

6.3 Product Purchase Requirements - the Distributor shall order and purchase
from Manufacturer no less than the Minimum Supply Quantity of Product in each
given calendar year, and such additional quantities of the Product as the
Parties may agree upon in writing from time to time. Distributor acknowledges
that it intends to purchase the target volume quantities of Product set forth in
Annexure “F”, but that it shall have no take-or-pay obligation for quantities of
Product in excess of the Minimum Supply Quantity.

 

6.4 Minimum Stocking Requirement - the Distributor agrees, during the
continuance of this Agreement, to maintain a sufficient stocking level of the
Product to fulfill adequately and timely the Product requirements of all
customers and prospective customers in the Territory.

 

6.5

Distributor Warranty - Subject to the provisions of Section 5.4 hereof and
further subject to applicable consumer laws of a relevant jurisdiction,
Distributor shall be solely responsible for any warranty with respect to the
Product made to Distributor’s customers. With respect to any warranty claims
covered by Manufacturer’s warranty, Distributor shall fully comply with the
requirements of Section 5.4 hereof and the additional procedural requirements
from time to time

 

 

 

Page 15



--------------------------------------------------------------------------------

  prescribed by Manufacturer, and Manufacturer shall have no obligation to
recognize any such claims unless the prescribed procedures are fully complied
with by Distributor.

 

6.6 Reports - Upon request of Manufacturer and subject to anti-trust laws,
Distributor shall furnish to Manufacturer accurate and complete periodic written
reports regarding its Product inventory levels and promotional activities with
respect to the Product. Distributor shall promptly report to Manufacturer all
suspected Product warranty issues and all customer claims or complaints.

 

6.7 Insurance - Distributor shall obtain and maintain a policy of comprehensive
business liability insurance, including without limitation public liability and
property damage insurance, issued by an insurer and with limits of liability
reasonably acceptable to Manufacturer. Such policy shall name Manufacturer as an
additional insured and shall be cancelable only after thirty (30) days’ written
notice to Manufacturer. Distributor shall from time to time furnish Manufacturer
with a certificate of insurance evidencing such insurance.

 

6.8 Sale & Use Restrictions - Subject to compliance with relevant anti-trust
laws, the Distributor shall notify its distributors and customers, in writing,
that the Product may only be used as a Solvent or Chemical Intermediate, and
shall cease any future sales to any customer, end-user, or distributor
immediately upon becoming aware that the Product is being used or sold by such
customer, end-user, or distributor other than for the use for Solvents or
Chemical Intermediate or in the excluded field or uses set forth in Annexure
“E”.

 

7. INDEMNITIES AND LIABILITIES

 

  (a)

Except as provided in Sections 7(c) and 7(d) or due to breach of Section 9,
neither Party shall be liable to the other, its agents, representatives,
employees, customers or any other third party, for any incidental, indirect,

 

 

 

Page 16



--------------------------------------------------------------------------------

  special or consequential damages, including without limitation loss of use,
loss of revenue or loss of profit, in connection with or arising out of this
Agreement or the existence, furnishing or functioning of the Product or any item
or services provided for in this Agreement or from any other cause, including
without limitation claims by third parties, even if a Party has been advised of
the possibility of such damages.

 

  (b) Subject to the applicable consumer laws of a relevant jurisdiction, and
other than as provided in Section 7(d), Manufacturer’s sole liability, whether
on warranty, contract, or negligence grounds under this Agreement shall be
limited to the replacement of any quantities of the Product determined by the
COA not to comply with the warranty herein; provided, however, that
(a) Manufacturer’s warranty shall not extend to any quantities of the Product
following any processing or other alteration thereof by Distributor or any third
party and (b) Manufacturer shall be under no obligation to provide replacement
Product necessitated in whole or in part by catastrophe, fault or negligence of
the user or any third party, improper or unauthorized use or storage of the
Product, or by causes external to the Product, including without limitation
loss, damage or destruction in shipment or as a result of power failure.

 

  (c)

Distributor shall indemnify, defend and hold harmless Manufacturer and
Manufacturer’s officers, directors, shareholders, affiliates, agents,
representatives, employees, successors and assigns (collectively, “Related
Persons”) from and against any and all third party liabilities, losses, damages,
injuries, costs, expenses, causes of action, claims, suits, demands, legal
proceedings, assessments and similar matters, including without limitation
reasonable attorneys’ fees (collectively, “Claims”), resulting from or arising
out of (a) the material breach of this Agreement by Distributor, (b) any use of
the Product in combination with any other product not furnished by Manufacturer,
(c) any gross negligence

 

 

 

Page 17



--------------------------------------------------------------------------------

  or willful misconduct of Distributor or any of Distributor’s Related Persons,
(d) any contamination, damage or adverse effect on the environment or natural
resources (including without limitation the cost of any investigation or
remediation related thereto) in any way arising out of or caused or alleged to
have been caused by Distributor or any of Distributor’s Related Persons, or
(e) any warranty, other than a warranty identical to that provided in
Section 5.4 hereof, made by Distributor to its customers.

 

  (d) Manufacturer shall indemnify, defend and hold harmless Distributor and
Distributor’s Related Persons from and against any and all third party Claims,
resulting from or arising out of (a) the material breach of this Agreement by
Manufacturer, (b) any gross negligence or willful misconduct of Manufacturer or
any of Manufacturer’s Related Persons or (d) any contamination, damage or
adverse effect on the environment or natural resources (including without
limitation the cost of any investigation or remediation related thereto) in any
way arising out of or caused or alleged to have been caused by Manufacturer or
any of Manufacturer’s Related Persons, other than to the extent Distributor is
required to indemnify Manufacturer pursuant to Section 7(c).

 

8. ORDERING AND SHIPMENT OF PRODUCT

 

8.1 Forecasts

Distributor shall furnish Manufacturer, no later than the tenth (10th) day of
each month, with a written forecast of Product requirements for the ensuing
three (3) months, the first month of which Distributor commits to purchase
(“First Month”). Whenever possible, all such forecasts shall be in sufficient
detail to show expected order dates and probability of receiving orders. In no
event shall a written forecast for any quarter of a calendar year exceed
one-third (1/3) of the Minimum Supply Quantity for such calendar year.

 

 

 

Page 18



--------------------------------------------------------------------------------

8.2 Purchase Orders

Each order by Distributor for the shipment of Product shall be by firm purchase
order in writing specifying (a) the quantity of Product to be purchased,
(b) whether such quantity is within or, when added to prior purchases, would be
in excess of the Minimum Supply Quantity for the then current calendar year
within the Territory, (c) the price of the Product determined in accordance with
Section 8.3, (d) requested delivery dates and (e) shipping instructions.
Manufacturer may, at its option, accept or reject any such purchase order as
provided in Annexure “D” or for quantities in excess of the Minimum Supply
Quantity in any given calendar year, in whole or in part by written
acknowledgment of the purchase order to Distributor or by actual delivery in
accordance with the purchase order. Further, and notwithstanding anything in
this Agreement to the contrary, Manufacturer shall have no obligation to accept
any purchase order that would require Manufacturer to supply Distributor:

 

  (a) in any individual quarter of a calendar year, with a quantity of Product
that would exceed one-third (1/3) of the Minimum Supply Quantity for such
calendar year, or,

 

  (b) in any individual month of a calendar year, with a quantity of Product
that would exceed one-sixth (1/6) of the Minimum Supply Quantity for such
calendar year.

 

8.3 Price

 

8.3.1 The price to be paid by Distributor to Manufacturer for the Product in
each shipment shall be calculated according to formula’s provided for in
Annexure “D” according to the relevant region of destination. Such Price
excludes Value Added Tax (“VAT”).

 

 

 

Page 19



--------------------------------------------------------------------------------

8.3.2 The Product price calculations are to be performed by Distributor using
the formulas in Annexure “D” making use of the specified published market price
indicators together with average actual prices achieved in the past by
Distributor. Given these circumstances, Manufacturer has the right, at its sole
discretion, to request a third party audit of such pricing calculations. Such
third party audit shall in all respects be subject to and in accordance with
anti-trust laws and in respect of the sharing of sensitive information, no raw
pricing data shall be shared between the Parties.

 

8.4 Terms and Conditions - All Product purchased by Distributor from the
Manufacturer shall be on an EXW, (INCOTERMS 2010), purification plant basis.

 

8.5 Delivery; Risk of Loss - Delivery of any order hereunder shall be deemed to
occur upon Manufacturer making the Product available to the carrier or freight
forwarder selected by Distributor. Title to and risk of loss of all Product sold
hereunder shall pass to Distributor upon such delivery, and the risks of loss,
damage or delay in transit shall be solely the responsibility and risk of
Distributor. All claims for loss, damage or destruction will be made by
Distributor to the carrier, but Manufacturer will render all reasonable
assistance, at the request and expense of Distributor, in securing satisfactory
adjustment of such claims.

 

8.6

Payment Requirements - Payment of the net invoice price for all Product
purchased by Distributor shall be received by Manufacturer within forty-five
(45) days after Manufacturer transfers the Product to Distributor’s designated
carrier or freight forwarder. Each such payment shall be made in United States
currency by bank transfer to such bank account as Manufacturer may from time to
time designate in writing, and shall be accompanied by a remittance advice
identifying the specific items paid. In the event that Distributor fails to pay
Manufacturer in a timely manner as required by this Section 8.6, any unpaid
balance shall be subject to a late charge at the rate of one and one-half
percent (1.5%) per month for each month or portion thereof during which such
payment is

 

 

 

Page 20



--------------------------------------------------------------------------------

  overdue or, if lower, the highest rate then permitted by applicable law. In
addition, Manufacturer may, at its option, suspend all shipments to Distributor
(including stoppage in transit), may require that future shipments be paid for
in advance or may make any other credit arrangements satisfactory to
Manufacturer in its sole discretion. Manufacturer’s rights pursuant to this
Section 8.6 shall be cumulative and without prejudice to Manufacturer’s right to
declare Distributor in default under this Agreement by reason of such
delinquency, and Manufacturer shall have the right to avail itself of any and
all other remedies to which it may be entitled hereunder, at law or in equity.

 

8.7 Non-conforming Shipments - Manufacturer shall have no liability for any
shortage or other discrepancy in any shipment of Product hereunder unless
Distributor sends Manufacturer notice, within ten (10) days after actual receipt
of the shipment at Distributor’s facility, that the shortage or discrepancy
existed when the shipment was received. In the event a shipment is nonconforming
by reason of any defect in the Product contained in such shipment, Distributor
shall so inform Manufacturer within such ten (10) day period, and Manufacturer
shall undertake such action as may be required pursuant to its warranty herein,
unless the defect resulted from transit damage, loss or damage following
delivery of the Product or Distributor’s fault.

 

9. CONFIDENTIALITY

 

9.1 Definition

As used herein, the term “Confidential Information” shall mean all information
and material disclosed or otherwise provided by either Party to the other in the
course of performing this Agreement. “Confidential Information” does not include
that which (a) is generally known and available in the public domain through no
fault of the other Party; (b) was known to the other Party at the time of
disclosure without a duty of confidentiality, as evidenced by the receiving
Party’s documentation in existence at the time of disclosure by the disclosing
Party; (c) is disclosed with the prior written approval of the disclosing Party;
or (d) is

 

 

 

Page 21



--------------------------------------------------------------------------------

independently developed by the other Party without any use of Confidential
Information of the disclosing Party, as evidenced by the other Party’s
documentation in existence at the time of disclosure by the disclosing Party.

 

9.2 Restrictions on Use

Each Party agrees not to use the other Party’s Confidential Information for any
purpose other than the performance of this Agreement. Neither Party shall
disclose Confidential Information of the other Party to any third parties except
as otherwise permitted hereunder. Each Party may disclose Confidential
Information of the other Party only to its employees, agents, contractors or
representatives who have a need to know such Confidential Information and who
are bound to retain the confidentiality thereof under provisions (including,
without limitation, provisions relating to nonuse and nondisclosure) no less
strict than those required by this Agreement. Each Party shall maintain
Confidential Information of the other Party with at least the same degree of
care it uses to protect its own proprietary information of a similar nature or
sensitivity, but no less than reasonable care under the circumstances.

 

9.3 Terms of Agreement

Each Party agrees that the terms and conditions of this Agreement shall be
treated as Confidential Information of the other Party; provided that each Party
may disclose the terms and conditions of this Agreement (a) as required by
judicial order or other legal obligation, provided that, in such event, the
Party subject to such obligation shall promptly notify the other Party to allow
intervention (and shall cooperate with the other Party) to contest or minimize
the scope of the disclosure (including application for a protective order);
(b) as required by applicable securities laws, including without limitation
requirements to file a copy of this Agreement (redacted to the extent reasonably
permitted by applicable law) or to disclose information regarding the provisions
hereof or performance hereunder, in which case the disclosing Party will notify
the other Party in advance of, and give due consideration to the other Party’s
comments

 

 

 

Page 22



--------------------------------------------------------------------------------

regarding, the scope of the proposed disclosure and minimization of same; (c) in
confidence, to legal counsel; (d) in confidence, to accountants, banks and
financing sources and their advisors; and (e) in confidence, in connection with
the enforcement of this Agreement or any rights hereunder.

 

9.4 Relief

Each Party acknowledges that (a) the restrictions contained in Section 9.1
through 9.3 hereof shall apply in all areas where such application is permitted
by law, (b) the provisions of this Section 9 are reasonable and necessary to
protect the legitimate interests of the other Party, (c) the restrictions
contained in this Section 9 will not prevent such Party from earning or seeking
a livelihood and (d) any violation of this Section 9 by such Party would result
in irreparable harm to the other Party. Accordingly, each Party hereby consents
and agrees that, if it continues to violate any of the provisions of this
Section 9 for a period of five (5) or more business days after notice thereof
from the other Party, such other Party shall be entitled, in addition to other
remedies available to it, to an injunction, without the necessity of bond or
other undertaking, to be issued by any court of competent jurisdiction
restraining the commission or continuation of any violation of this Agreement.

 

9.5 Enforceability

In the event that the whole or any part of the provisions of this Section 9
shall be determined to be invalid by reason of the extent, duration, scope or
other provision set forth therein, those provisions shall be reduced so as to
cure such invalidity and in its reduced form the provisions of this Section 9
shall be enforceable in the manner contemplated hereby. The provisions of this
Section 9 shall survive the termination or expiration of this Agreement,
irrespective of the reason therefor.

 

 

 

Page 23



--------------------------------------------------------------------------------

10. TERM AND TERMINATION

Subject to the remaining provisions of this Section10, the term of this
Agreement is 3 years from the Effective Date, thereafter renewable on an annual
basis subject to the consent of both parties.

 

10.1 Termination for Non-payment

Either Party may terminate this Agreement in whole or in part upon failure by
the other Party, within five (5) business days following notification by the
terminating Party, to pay any amount due and unpaid hereunder.

 

10.2 Termination for Cause

Subject to the provisions of Section 10.1 and 10.3, if either Party defaults in
the performance of any provision of this Agreement, then the non-defaulting
Party may give written notice to the defaulting Party that if the default is not
cured within thirty (30) days the Agreement will be terminated. If the
non-defaulting Party gives such notice and the default is not cured during the
thirty-day period, then this Agreement shall automatically terminate at the end
of that period. Either Party may also terminate this Agreement effective
immediately upon notice to the defaulting Party in the event of (a) conviction
in any court of competent jurisdiction of the defaulting Party or any principal
officer or manager of the defaulting Party, of any crime tending to affect
adversely the ownership, operation, management, business or interest of the
defaulting Party, or (b) failure of the defaulting Party to obtain or maintain
any license or approval required by law.

 

10.3 Termination for Insolvency

This Agreement shall terminate, without notice, (a) upon the institution by or
against either Party of insolvency, receivership or bankruptcy proceedings or
any other proceedings for the settlement of such Party’s debts, (b) upon either
Party’s

 

 

 

Page 24



--------------------------------------------------------------------------------

making an assignment for the benefit of creditors, or (c) upon general
dissolution or ceasing to do business by such Party.

 

10.4 Consequences of Termination

Upon the expiration or termination of this Agreement for any reason, (a) all
sums which either Party then owes to the other hereunder shall become
immediately due and payable, (b) all remaining obligations of Manufacturer to
make deliveries and sales hereunder shall immediately cease, (c) Distributor
shall immediately cease to hold itself out as an authorized distributor of
Manufacturer, (d) Distributor shall immediately return to Manufacturer all
specifications, technical information, promotional material and other
information and literature concerning the Product as have previously been
furnished to Distributor by Manufacturer and (e) the provisions of Section 9
hereof shall survive and each Party shall continue to perform and observe such
provisions as if such termination had not occurred.

 

10.5 No Liability

Provided that the termination, expiration or nonrenewal of this Agreement has
occurred lawfully and in terms of this Agreement, neither Party shall be liable
by reason of the termination, expiration or nonrenewal of this Agreement to the
other Party for compensation, reimbursement or damages on account of any loss of
prospective profits on anticipated sales or on account of expenditures,
investment, leases or other commitments relating to the business or goodwill of
the other Party.

 

11. MISCELLANEOUS

 

11.1 Relationship of Parties

Manufacturer and Distributor each hereby acknowledges that it is an independent
entity and is not subject to the control of the other Party hereto in any manner
except as specifically provided in this Agreement. Nothing herein shall be
construed to make the Parties hereto partners or joint venturers, or to render
either Party liable for any of the debts or obligations of the other Party
hereto.

 

 

 

Page 25



--------------------------------------------------------------------------------

11.2 Foreign Corrupt Practices

The Parties represent that each has read and is familiar with the United States
Foreign Corrupt Practices Act of 1977 and will comply with said act and is aware
of the sensitive nature of international military contracting and the types of
improprieties which have received widespread publicity concerning some such
contracts. The Parties will at all times conduct the work under this Agreement
so as to strictly abide by the laws of the United States and the customer’s
country, and will at all times avoid any situation which would cause any
representative or agent of the government in any portion of the Territory to
appear to have a conflict of interest. Distributor will not share any commission
or fee paid hereunder with any third party or parties other than Distributor’s
designated in-country representative(s).

 

11.3 Notices

Any and all notices and communications hereunder shall be in writing and shall
be deemed to have been duly given when delivered personally, at the time of
receipt if by facsimile, telegram or similar means of communication, or fourteen
(14) days after mailing when deposited in the United States or Territory mail,
first class postage prepaid, addressed to the Parties at the addresses set forth
immediately following the signatures of the Parties or to such other addresses
as either of the Parties may from time to time in writing designate to the other
Party hereto.

 

11.4 Time

Time is of the essence of this Agreement with respect to each and every
provision of this Agreement in which time is a factor.

 

11.5 Force Majeure

If either Manufacturer or Distributor shall be unable, by reason of any event
referred to herein as “force majeure,” to carry out its obligations under this

 

 

 

Page 26



--------------------------------------------------------------------------------

Agreement, either wholly or in part, the Party so failing shall give notice and
full particulars of such event or events in writing to the other Party as soon
as possible after the occurrence of any such event, and thereupon such
obligation shall be suspended during the continuance of such cause which,
however, shall be remedied or removed with all possible dispatch; and the
obligations, terms and conditions of this Agreement shall be extended for such
period as may be reasonably necessary for the purpose of making good any
suspension so caused, provided that no claim for suspension shall be made by
either Party when the period of suspension so caused shall be less than ten
(10) consecutive business days. The events referred to herein as “force majeure”
shall include fire, casualty, unavoidable accident, failure of the usual sources
of supply, strikes, labor conditions, lockouts, war, acts of God, the enactment
of any federal, state or municipal law or ordinance or the issuance of any
executive or judicial order, whether federal, state or municipal, or of any
other legally constituted authority, accidents to machinery or any other cause
not within the control of the Party claiming relief from any of the requirements
of this Agreement and that, by the exercise of due diligence, the Party is
unable to prevent or overcome. Mere inability to make any payment of money
required hereunder shall not constitute an event of “force majeure.”

 

11.6 Waiver

No delay or failure by either Party to exercise any right, power or remedy with
regard to any breach or default by the other Party under this Agreement shall
impair any such right, power or remedy and shall not be construed to be a waiver
of any breach or default of the same or any other provision of this Agreement.
Any waiver, permit, consent or approval of any kind or character on the part of
either Party of or to any breach or default by the other Party shall be
effective only if in writing and shall not be construed to be a waiver, permit,
consent or approval of or to any succeeding breach or default or a waiver of any
provision of this Agreement.

 

 

 

Page 27



--------------------------------------------------------------------------------

11.7 Assignment

This Agreement may not be assigned in whole or in part by either Party without
the prior written consent of the other Party (the “Remaining Party”).
Notwithstanding the foregoing, a Party (the “Assigning Party”) may, without the
Remaining Party’s consent, delegate and/or subcontract its rights and
obligations hereunder to any of its affiliates, provided that (a) no such
delegation and/or subcontracting shall relieve the Assigning Party from any of
its obligations hereunder, (b) each such affiliate agrees in writing to be bound
by the terms of this Agreement, and (c) the Assigning Party promptly notifies
the Remaining Party of such delegation and/or subcontracting and provides the
Remaining Party with a copy of the agreement executed by such affiliate.
Further, Manufacturer may assign this agreement in connection with a merger,
change in control, or other transfer of all or substantially all of the
Manufacturer’s assets which pertain to this Agreement, provided that (a) such
third party agrees in writing to be bound by the terms of this Agreement and
(b) Distributor is notified within thirty (30) days after such assignment of
such assignment. The Remaining Party may, at its sole discretion, refuse consent
to any other assignments. For the purposes of this Section, an “affiliate” is
any entity controlling, controlled by or under common control with the Assigning
Party.

 

11.8 Successors

Subject to the provisions of Section 11.7 hereof, the covenants, agreements,
terms and conditions contained in this Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and assigns.

 

11.9 Applicable Law

The existence, validity, construction and operational effect of this Agreement,
and the rights and obligations hereunder of each of the Parties, shall be
determined in accordance with the laws of England, provided that any provision
of this Agreement which may be prohibited by or otherwise held invalid under
such law shall be ineffective only to the extent of such prohibition or
invalidity and

 

 

 

Page 28



--------------------------------------------------------------------------------

shall not invalidate or otherwise render ineffective any or all of the remaining
provisions of this Agreement. Both Manufacturer and Distributor shall comply
with the export control laws and regulations of the United States, and neither
Manufacturer nor Distributor shall export or reexport any Product in any manner
contrary to the applicable export control laws or laws and regulations of the
United States or any other country. Both Parties hereby confirm their intention
to exclude application of the U.N. Convention on the International Sale of Goods
if such Convention would otherwise be applicable to any transaction contemplated
by this Agreement.

 

11.10 Controversy

Subject to the terms of this Section 11.10, all controversies, claims and
disputes arising in connection with this Agreement shall be settled by mutual
consultation between the Parties in good faith as promptly as possible, but
failing an amicable settlement shall be settled finally by arbitration conducted
in London, England, in accordance with the Rules of the London Court of
International Arbitration.

 

  (a) Exclusivity - The Parties hereto hereby agree that, with the exception of
claims arising out of a breach of Section 9, the arbitration procedure provided
for herein shall be the sole and exclusive method of resolving any and all of
the aforesaid controversies, claims or disputes. Should either Party bring any
legal action against the other with respect to any claim required to be
arbitrated under this Agreement by any method other than arbitration, the other
party shall be entitled to recover from such party all damages, costs, expenses
and attorneys’ fees incurred as a result of such action.

 

  (b)

Decision by Arbitrators - Manufacturer and Distributor shall each select an
arbitrator to resolve any dispute hereunder, and the two arbitrators so selected
shall select a third arbitrator. The three arbitrators so selected shall make a
final decision and award according to the terms and

 

 

 

Page 29



--------------------------------------------------------------------------------

  provisions of this Agreement and applicable law. Said decision shall set forth
findings of fact and conclusions of law upon which the award is based. The
arbitrators may select counsel to provide advice in preparation of such findings
and conclusions, and on any point of law arising in the course of arbitration.
The decision of any two (2) arbitrators shall constitute a final decision and
award hereunder. The arbitrators shall have no power to award any damages
excluded by, or in excess of, any damage limitations expressed in this Agreement
or any subsequent agreement between the Parties. The award shall be in U.S.
Dollars and shall earn interest from the date of the award until satisfied in
full at the United States prime interest rate as reported in the WALL STREET
JOURNAL on the business day immediately preceding the date of the award.
Judgment upon the award may be entered in any court which has jurisdiction over
such matter in accordance with the provisions of Section 11.10(e) hereof.

 

  (c) Confidentiality - All arbitration proceedings, including all evidence and
statements, shall be confidential and shall not be used or disclosed for any
other purpose.

 

  (d) Costs and Expenses - The costs and expenses of the arbitration, including
without limitation attorneys’ fees, shall be borne by the Parties in the manner
determined by the arbitrators.

 

  (e)

Judicial Action - Legal action for (i) entry of judgment upon any arbitration
award or (ii) adjudication of any controversy, claim or dispute arising from a
breach or alleged breach of this Section 11.10 or of Section 9 may be heard or
tried only in the courts of London, England. Each of the Parties hereby waives
any defense of lack of in personam jurisdiction of said courts and agrees that
service of process of such court may be made upon each of them by personal
delivery or by mailing certified or

 

 

 

Page 30



--------------------------------------------------------------------------------

  registered mail, return receipt requested, or the equivalent in the Territory,
to the other Party at the address provided for in this Agreement. Both Parties
hereby submit to the jurisdiction of the court so selected, to the exclusion of
any other courts which may have had jurisdiction apart from this Section 11.10,
and agree that the prevailing Party shall be entitled to recover from the
non-prevailing Party reasonable expenses, including without limitation
reasonable attorneys’ fees.

 

12. ENTIRE AGREEMENT

This Agreement sets forth the entire agreement between the Parties, fully
supersedes any and all prior agreements or understandings between the Parties
pertaining to the subject matter hereof and no change in, modification of or
addition, amendment or supplement to this Agreement shall be valid unless set
forth in writing and signed and dated by both of the Parties subsequent to the
execution of this Agreement. This Agreement may be executed in several
counterparts and any and all such executed counterparts shall constitute one
(1) Agreement binding on both Manufacturer and Distributor notwithstanding that
both are not signatories to the original or to the same counterpart.

 

 

 

Page 31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

“Manufacturer”     “Distributor” GEVO, INC.     SASOL CHEMICAL INDUSTRIES
LIMITED, ACTING THROUGH ITS SASOL SOLVENTS DIVISION     By:    

/s/    Christopher Ryan        

    By:    

/s/    TJ Makhoere        

Name:    

Christopher Ryan

    Name:    

TJ Makhoere

Title:    

President             

    Title:  

    MD Sasol Solvents        

                       

 

 

 

Page 32